Title: Franklin and Hall: Notice to Subscribers, 17 July 1755
From: Franklin, Benjamin,Hall, David
To: 


July 17, 1755.
Whereas an advertisement was published sometime ago by the subscribers hereof, desiring those who were indebted to them for more than one year’s Gazette to discharge the same, of which little or no notice has been taken, but many continue a great number of years in arrear; this may therefore serve to let such know, that if they do not speedily pay off their respective ballances, they will not only be no longer serv’d with this News Paper, but effectual measures will be taken to recover what is so unjustly detained.
Those who live at a distance, and incline to be serv’d with this paper, are also hereby acquainted, that it is the custom to send Five Shillings with their subscription, being so much in advance as earnest money, to be allowed in their first year’s payment. And all advertisements sent from distant places, ought to be accompanied with the money, otherwise they cannot be inserted.
Franklin and Hall.
